DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final  Rejection Office Action submitted on August 02, 2022.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimer filed on August 02, 2022 disclaiming the terminal portion/s of any patent granted on this application, which would extend beyond the expiration date of U.S. Patents No. 10,223,884 B2 and No. 10,482,735 B2 have been accepted. The Terminal Disclaimers have been recorded.

Reason for Allowance

Claim 1-4, 6-19 and 21-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1, comprising limitations: a tether configured to secure one or more items from theft; and wherein the alarm circuit is configured to detect activation of the sensor, cutting the tether, and/or disconnecting the tether, wherein the printed circuit board is coupled to the spool such that the printed circuit board is configured to rotate relative to the base when the tether is extended and retracted, and wherein the sensor is configured to remain stationary when the tether is extended and retracted, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 13, comprising limitations: a sensor electrically connected to the printed circuit board and configured to engage the support surface for detecting unauthorized removal of the base from the support surface, wherein the alarm circuit is configured to detect activation of the sensor; wherein the printed circuit board is configured to rotate relative to the base while the sensor remains stationary, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 17, comprising limitations: extending or retracting a tether relative to the base such that the printed circuit board rotates relative to the base and the sensor remains stationary; and securing at least one item from theft with the tether, wherein the alarm circuit is configured to detect activation of the sensor, cutting the tether, and/or disconnecting the tether, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-4, 6-12, 14-16, 18-19, and 21-22 directly/indirectly depend from allowed claim 1, 13, 17 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art. 

U.S. Patent No. 6,925,967 B1 to Woodruff, discloses an illuminated retractable leash comprising; a housing; a spring-biased spool rotatably supported in said housing; an extendible roll of electroluminescent wire wound around said spool, the wire having a free end adapted for attachment to a pet collar; a stop mechanism for engaging said spool and for blocking the extension or winding up of the electroluminescent wire about said spool; a printed circuit board centrally mounted to a lateral surface of said spool, whereby said printed circuit board rotates in conjunction with said spool; a battery holder mounted to said printed circuit board; and a DC to AC inverter having an electric output for providing an electric excitation, the electric output thereof selectively connected to an end of the electro-luminescent wire; wherein upon electric excitation at the electric output to said electroluminescent wire, said electroluminescent wire is illuminated along the entire length thereof.

U.S. Patent No. 7,053,774 B2 to Sedon et al, discloses a display system for displaying an item of merchandise in a retail environment that allows a potential customer to handle the item while it is secured to the display system. The item is supported on a display shelf and is connected to a retractable cable. The shelf is locked to a base by an alarm unit. Unauthorized removal of the shelf, base, item of merchandise, severing of the retractable cable or alarm unit will activate an alarm. First and second locks lock the alarm unit to the base.

U.S. Patent No. 8,368,536 B2 to Fawcett et al, discloses a merchandise display security devices including anti-theft features for preventing theft of an item of merchandise being displayed in a display area of a retail store are shown and described. The security devices provide a dual alarm merchandise security system including an alarm unit attached to the item of merchandise and electrically and mechanically connected to a fixed unit that is attached to a fixed support within the display area. The alarm unit and the fixed unit each include an alarm that is activated by a control circuit upon predetermined alarm conditions. A breakaway cable interconnects the alarm unit and the fixed unit and defines a sense loop therebetween. In one embodiment, the fixed unit is a display stand and the alarm unit is a sensor configured to be removably supported on the display stand.
U.S. Publication No. 2005/0160864 A1 of Glasson, discloses a position sensor includes a stationary frame supporting a rotatable spool onto which a cable is wound in a plurality of individual windings. A distal end of the cable extends through a lead guide for attachment to an object whose position is desired to be sensed. As the object moves, the cable is would or unwound about the spool and the spool rotates in direct correlation to the movement of the object. The spool is retained in the frame through a threaded engagement between a threaded extension extending from the spool and a threaded opening in the frame. Thus, as the spool rotates, the spool travels along a linear path and a sensor determines the location of the threaded extension to determine the location of the object. A recoil spring is used which may be located within the spool itself.
U.S. Publication No. 2014/0015674 A1 of Fawcett et al, discloses a merchandise display security system for displaying and protecting an item of merchandise having a movable or removable cover includes a sensor configured to be attached to the cover. The sensor may include a magnet assembly that produces a magnetic field defining a predetermined minimum strength when the sensor is attached to the cover and the cover is closed on the item of merchandise. A transducer detects the presence of the magnetic field, or alternatively, changes in the strength of the magnetic field and generates an electrical signal corresponding to the strength of the magnetic field, for example an output voltage. The transducer communicates the electrical signal to electronics that activate an alarm if the strength of the magnetic field is less than a predetermined minimum strength or greater than a predetermined maximum strength.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SISAY YACOB/							August 11, 2022           Primary Examiner, Art Unit 2685